Case 2:19-cv-07315-PSG-AS Document 28 Filed 06/11/20 Page 1 of 16 Page ID #:153



  1   Jon G. Daryanani, Bar No. 205149
      JDaryanani@perkinscoie.com
  2   Lindsay M. Holloman, Bar No. 271266
      LHolloman@perkinscoie.com
  3   Jill L. Ripke, Bar No. 309501
      Jripke@perkinscoie.com
  4   PERKINS COIE LLP
      1888 Century Park E., Suite 1700
  5   Los Angeles, CA 90067-1721
      Telephone: 310.788.9900
  6   Facsimile: 310.788.3399
  7   Attorneys for Defendant
      THE BOEING COMPANY
  8
  9                         UNITED STATES DISTRICT COURT
 10                        CENTRAL DISTRICT OF CALIFORNIA
 11
 12   ALAN ANDERSON, an individual,               Case No. 2:19-CV-07315-PSG(ASx)
 13                      Plaintiff,               PROTECTIVE ORDER
 14         v.
 15   THE BOEING COMPANY, an Illinois
      Corporation, and Does 1-50, inclusive,
 16
                         Defendants.
 17
 18
 19         A.     PURPOSES AND LIMITATIONS
 20         Discovery in this action is likely to involve production of confidential,
 21   proprietary or private information for which special protection from public disclosure
 22   and from use for any purpose other than prosecuting this litigation may be warranted.
 23   Accordingly, the parties hereby stipulate to and petition the Court to enter the
 24   following Stipulated Protective Order. The parties acknowledge that this Order does
 25   not confer blanket protections on all disclosures or responses to discovery and that
 26   the protection it affords from public disclosure and use extends only to the limited
 27   information or items that are entitled to confidential treatment under the applicable
 28   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
                                                -1-
                                 [PROPOSED] STIPULATED PROTECTIVE ORDER 2:19-CV-07315-PSG-AS
                                                                                     92279049.1
Case 2:19-cv-07315-PSG-AS Document 28 Filed 06/11/20 Page 2 of 16 Page ID #:154



  1   that this Stipulated Protective Order does not entitle them to file confidential
  2   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
  3   followed and the standards that will be applied when a party seeks permission from
  4   the court to file material under seal.
  5         B.     GOOD CAUSE STATEMENT
  6         This action is likely to involve employee personal contact information,
  7   confidential company policies and procedures, trade secrets, confidential research,
  8   development, commercial information relating to Boeing’s business, confidential
  9   information related to defense contracts, customer information, information which
 10   was disclosed in confidence by a third party, and other proprietary information for
 11   which special protection from public disclosure and from use for any purpose other
 12   than prosecution of this action is warranted. Such confidential and proprietary
 13   materials and information consist of, among other things, confidential personnel,
 14   business or financial information, information regarding confidential business
 15   practices, or other confidential research, development, or commercial information
 16   (including information implicating privacy rights of third parties), information
 17   otherwise generally unavailable to the public, or which may be privileged or
 18   otherwise protected from disclosure under state or federal statutes, court rules, case
 19   decisions, or common law. Accordingly, to expedite the flow of information, to
 20   facilitate the prompt resolution of disputes over confidentiality of discovery
 21   materials, to adequately protect information the parties are entitled to keep
 22   confidential, to ensure that the parties are permitted reasonable necessary uses of such
 23   material in preparation for and in the conduct of trial, to address their handling at the
 24   end of the litigation, and serve the ends of justice, a protective order for such
 25   information is justified in this matter. It is the intent of the parties that information
 26   will not be designated as confidential for tactical reasons and that nothing be so
 27   designated without a good faith belief that it has been maintained in a confidential,
 28
                                                 -2-
                                  [PROPOSED] STIPULATED PROTECTIVE ORDER 2:19-CV-07315-PSG-AS
                                                                                       92279049.1
Case 2:19-cv-07315-PSG-AS Document 28 Filed 06/11/20 Page 3 of 16 Page ID #:155



  1   non-public manner, and there is good cause why it should not be part of the public
  2   record of this case.
  3
  4   2.     DEFINITIONS
  5          2.1    Action: this pending federal lawsuit.
  6          2.2    Challenging Party: a Party or Non-Party that challenges the designation
  7   of information or items under this Order.
  8          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  9   how it is generated, stored or maintained) or tangible things that qualify for protection
 10   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
 11   Cause Statement.
 12          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 13   their support staff).
 14          2.5    Designating Party: a Party or Non-Party that designates information or
 15   items that it produces in disclosures or in responses to discovery as
 16   “CONFIDENTIAL.”
 17          2.6    Disclosure or Discovery Material: all items or information, regardless
 18   of the medium or manner in which it is generated, stored, or maintained (including,
 19   among other things, testimony, transcripts, and tangible things), that are produced or
 20   generated in disclosures or responses to discovery in this matter.
 21          2.7    Expert: a person with specialized knowledge or experience in a matter
 22   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 23   an expert witness or as a consultant in this Action.
 24          2.8    House Counsel: attorneys who are employees of a party to this Action,
 25   including their support staff, including with limitation, paralegals. House Counsel
 26   does not include Outside Counsel of Record or any other outside counsel.
 27          2.9    Non-Party: any natural person, partnership, corporation, association or
 28   other legal entity not named as a Party to this action.
                                                 -3-
                                 [PROPOSED] STIPULATED PROTECTIVE ORDER 2:19-CV-07315-PSG-AS
                                                                                       92279049.1
Case 2:19-cv-07315-PSG-AS Document 28 Filed 06/11/20 Page 4 of 16 Page ID #:156



  1         2.10 Outside Counsel of Record: attorneys who are not employees of a party
  2   to this Action but are retained to represent or advise a party to this Action and have
  3   appeared in this Action on behalf of that party or are affiliated with a law firm which
  4   has appeared on behalf of that party, and includes support staff.
  5         2.11 Party: any party to this Action, including all of its officers, directors,
  6   employees, consultants, retained experts, and Outside Counsel of Record (and their
  7   support staffs).
  8         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  9   Discovery Material in this Action.
 10         2.13 Professional Vendors: persons or entities that provide litigation support
 11   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 12   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 13   and their employees and subcontractors.
 14         2.14 Protected Material:       any Disclosure or Discovery Material that is
 15   designated as “CONFIDENTIAL.”
 16         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
 17   from a Producing Party.
 18
 19   3.    SCOPE
 20         The protections conferred by this Stipulation and Order cover not only
 21   Protected Material (as defined above), but also (1) any information copied or
 22   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 23   compilations of Protected Material; and (3) any testimony, conversations, or
 24   presentations by Parties or their Counsel that might reveal Protected Material.
 25         Any use of Protected Material at trial shall be governed by the orders of the
 26   trial judge. This Order does not govern the use of Protected Material at trial.
 27
 28
                                                -4-
                                 [PROPOSED] STIPULATED PROTECTIVE ORDER 2:19-CV-07315-PSG-AS
                                                                                        92279049.1
Case 2:19-cv-07315-PSG-AS Document 28 Filed 06/11/20 Page 5 of 16 Page ID #:157



  1   4.    DURATION
  2         Even after final disposition of this litigation, the confidentiality obligations
  3   imposed by this Order shall remain in effect until a Designating Party agrees
  4   otherwise in writing or a court order otherwise directs. Final disposition shall be
  5   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
  6   or without prejudice; and (2) final judgment herein after the completion and
  7   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  8   including the time limits for filing any motions or applications for extension of time
  9   pursuant to applicable law.
 10
 11   5.    DESIGNATING PROTECTED MATERIAL
 12         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 13   Each Party or Non-Party that designates information or items for protection under
 14   this Order must take care to limit any such designation to specific material that
 15   qualifies under the appropriate standards. The Designating Party must designate for
 16   protection only those parts of material, documents, items or oral or written
 17   communications that qualify so that other portions of the material, documents, items
 18   or communications for which protection is not warranted are not swept unjustifiably
 19   within the ambit of this Order.
 20         Mass, indiscriminate or routinized designations are prohibited. Designations
 21   that are shown to be clearly unjustified or that have been made for an improper
 22   purpose (e.g., to unnecessarily encumber the case development process or to impose
 23   unnecessary expenses and burdens on other parties) may expose the Designating
 24   Party to sanctions.
 25         If it comes to a Designating Party’s attention that information or items that it
 26   designated for protection do not qualify for protection, that Designating Party must
 27   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 28
                                                -5-
                                 [PROPOSED] STIPULATED PROTECTIVE ORDER 2:19-CV-07315-PSG-AS
                                                                                     92279049.1
Case 2:19-cv-07315-PSG-AS Document 28 Filed 06/11/20 Page 6 of 16 Page ID #:158



  1         5.2         Manner and Timing of Designations. Except as otherwise provided in
  2   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  3   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  4   under this Order must be clearly so designated before the material is disclosed or
  5   produced.
  6         Designation in conformity with this Order requires:
  7               (a)     for information in documentary form (e.g., paper or electronic
  8   documents, but excluding transcripts of depositions or other pretrial or trial
  9   proceedings), that the Producing Party affix at a minimum, the legend
 10   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 11   contains protected material. If only a portion or portions of the material on a page
 12   qualifies for protection, the Producing Party also must clearly identify the protected
 13   portion(s) (e.g., by making appropriate markings in the margins).
 14         A Party or Non-Party that makes original documents available for inspection
 15   need not designate them for protection until after the inspecting Party has indicated
 16   which documents it would like copied and produced. During the inspection and
 17   before the designation, all of the material made available for inspection shall be
 18   deemed “CONFIDENTIAL.”                After the inspecting Party has identified the
 19   documents it wants copied and produced, the Producing Party must determine which
 20   documents, or portions thereof, qualify for protection under this Order. Then, before
 21   producing the specified documents, the Producing Party must affix the
 22   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
 23   portion or portions of the material on a page qualifies for protection, the Producing
 24   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 25   markings in the margins).
 26               (b)     for testimony given in depositions that the Designating Party identify
 27   the Disclosure or Discovery Material on the record, before the close of the deposition
 28   all protected testimony.
                                                   -6-
                                    [PROPOSED] STIPULATED PROTECTIVE ORDER 2:19-CV-07315-PSG-AS
                                                                                        92279049.1
Case 2:19-cv-07315-PSG-AS Document 28 Filed 06/11/20 Page 7 of 16 Page ID #:159



  1               (c)      for information produced in some form other than documentary and
  2   for any other tangible items, that the Producing Party affix in a prominent place on
  3   the exterior of the container or containers in which the information is stored the
  4   legend “CONFIDENTIAL.” If only a portion or portions of the information warrants
  5   protection, the Producing Party, to the extent practicable, shall identify the protected
  6   portion(s).
  7         5.3         Inadvertent Failures to Designate. If timely corrected, an inadvertent
  8   failure to designate qualified information or items does not, standing alone, waive
  9   the Designating Party’s right to secure protection under this Order for such material.
 10   Upon timely correction of a designation, the Receiving Party must make reasonable
 11   efforts to assure that the material is treated in accordance with the provisions of this
 12   Order.
 13
 14   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 15         6.1         Timing of Challenges.     Any Party or Non-Party may challenge a
 16   designation of confidentiality at any time that is consistent with the Court’s
 17   Scheduling Order.
 18         6.2         Meet and Confer. The Challenging Party shall initiate the informal
 19   dispute resolution process set forth in the Court’s Procedures and Schedules. See
 20   http://www.cacd.uscourts.gov/honorable-alka-sagar.
 21         6.3         The burden of persuasion in any such challenge proceeding shall be on
 22   the Designating Party. Frivolous challenges, and those made for an improper purpose
 23   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 24   expose the Challenging Party to sanctions. Unless the Designating Party has waived
 25   or withdrawn the confidentiality designation, all parties shall continue to afford the
 26   material in question the level of protection to which it is entitled under the Producing
 27   Party’s designation until the Court rules on the challenge.
 28
                                                   -7-
                                     [PROPOSED] STIPULATED PROTECTIVE ORDER 2:19-CV-07315-PSG-AS
                                                                                         92279049.1
Case 2:19-cv-07315-PSG-AS Document 28 Filed 06/11/20 Page 8 of 16 Page ID #:160



  1   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  2         7.1         Basic Principles. A Receiving Party may use Protected Material that is
  3   disclosed or produced by another Party or by a Non-Party in connection with this
  4   Action only for prosecuting, defending or attempting to settle this Action. Such
  5   Protected Material may be disclosed only to the categories of persons and under the
  6   conditions described in this Order.           When the Action has been terminated, a
  7   Receiving Party must comply with the provisions of section 13 below (FINAL
  8   DISPOSITION).
  9         Protected Material must be stored and maintained by a Receiving Party at a
 10   location and in a secure manner that ensures that access is limited to the persons
 11   authorized under this Order.
 12         7.2         Disclosure of “CONFIDENTIAL” Information or Items.                 Unless
 13   otherwise ordered by the court or permitted in writing by the Designating Party, a
 14   Receiving         Party   may     disclose    any       information   or   item   designated
 15   “CONFIDENTIAL” only to:
 16               (a)      the Receiving Party’s Outside Counsel of Record in this Action, as
 17   well as employees of said Outside Counsel of Record to whom it is reasonably
 18   necessary to disclose the information for this Action;
 19               (b)      the officers, directors, and employees (including House Counsel) of
 20   the Receiving Party to whom disclosure is reasonably necessary for this Action;
 21               (c)      Experts (as defined in this Order) of the Receiving Party to whom
 22   disclosure is reasonably necessary for this Action and who have signed the
 23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 24               (d)      the court and its personnel;
 25               (e)      court reporters and their staff;
 26               (f)      professional jury or trial consultants, mock jurors, and Professional
 27   Vendors to whom disclosure is reasonably necessary for this Action and who have
 28   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                     -8-
                                      [PROPOSED] STIPULATED PROTECTIVE ORDER 2:19-CV-07315-PSG-AS
                                                                                           92279049.1
Case 2:19-cv-07315-PSG-AS Document 28 Filed 06/11/20 Page 9 of 16 Page ID #:161



  1            (g)    the author or recipient of a document containing the information or
  2   a custodian or other person who otherwise possessed or knew the information;
  3            (h)    during their depositions, witnesses, and attorneys for witnesses, in
  4   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
  5   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
  6   they will not be permitted to keep any confidential information unless they sign the
  7   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  8   agreed by the Designating Party or ordered by the court. Pages of transcribed
  9   deposition testimony or exhibits to depositions that reveal Protected Material may be
 10   separately bound by the court reporter and may not be disclosed to anyone except as
 11   permitted under this Stipulated Protective Order; and
 12            (i)    any mediator or settlement officer, and their supporting personnel,
 13   mutually agreed upon by any of the parties engaged in settlement discussions.
 14
 15   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 16         IN OTHER LITIGATION
 17         If a Party is served with a subpoena or a court order issued in other litigation
 18   that compels disclosure of any information or items designated in this Action as
 19   “CONFIDENTIAL,” that Party must:
 20            (a)    promptly notify in writing the Designating Party. Such notification
 21   shall include a copy of the subpoena or court order;
 22            (b)    promptly notify in writing the party who caused the subpoena or
 23   order to issue in the other litigation that some or all of the material covered by the
 24   subpoena or order is subject to this Protective Order. Such notification shall include
 25   a copy of this Stipulated Protective Order; and
 26            (c)    cooperate with respect to all reasonable procedures sought to be
 27   pursued by the Designating Party whose Protected Material may be affected.
 28
                                               -9-
                                [PROPOSED] STIPULATED PROTECTIVE ORDER 2:19-CV-07315-PSG-AS
                                                                                     92279049.1
Case 2:19-cv-07315-PSG-AS Document 28 Filed 06/11/20 Page 10 of 16 Page ID #:162



   1         If the Designating Party timely seeks a protective order, the Party served with
   2   the subpoena or court order shall not produce any information designated in this
   3   action as “CONFIDENTIAL” before a determination by the court from which the
   4   subpoena or order issued, unless the Party has obtained the Designating Party’s
   5   permission. The Designating Party shall bear the burden and expense of seeking
   6   protection in that court of its confidential material and nothing in these provisions
   7   should be construed as authorizing or encouraging a Receiving Party in this Action
   8   to disobey a lawful directive from another court.
   9
  10   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  11         PRODUCED IN THIS LITIGATION
  12            (a)         The terms of this Order are applicable to information produced by a
  13   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  14   produced by Non-Parties in connection with this litigation is protected by the
  15   remedies and relief provided by this Order. Nothing in these provisions should be
  16   construed as prohibiting a Non-Party from seeking additional protections.
  17            (b)         In the event that a Party is required, by a valid discovery request, to
  18   produce a Non-Party’s confidential information in its possession, and the Party is
  19   subject to an agreement with the Non-Party not to produce the Non-Party’s
  20   confidential information, then the Party shall:
  21                  (1)      promptly notify in writing the Requesting Party and the Non-
  22   Party that some or all of the information requested is subject to a confidentiality
  23   agreement with a Non-Party;
  24                  (2)      promptly provide the Non-Party with a copy of the Stipulated
  25   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  26   specific description of the information requested; and
  27                  (3)      make the information requested available for inspection by the
  28   Non-Party, if requested.
                                                     -10-
                                      [PROPOSED] STIPULATED PROTECTIVE ORDER 2:19-CV-07315-PSG-AS
                                                                                           92279049.1
Case 2:19-cv-07315-PSG-AS Document 28 Filed 06/11/20 Page 11 of 16 Page ID #:163



   1             (c)   If the Non-Party fails to seek a protective order from this court within
   2   14 days of receiving the notice and accompanying information, the Receiving Party
   3   may produce the Non-Party’s confidential information responsive to the discovery
   4   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   5   not produce any information in its possession or control that is subject to the
   6   confidentiality agreement with the Non-Party before a determination by the court.
   7   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
   8   of seeking protection in this court of its Protected Material.
   9
  10   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  11         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  12   Protected Material to any person or in any circumstance not authorized under this
  13   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  14   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  15   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  16   persons to whom unauthorized disclosures were made of all the terms of this Order,
  17   and (d) request such person or persons to execute the “Acknowledgment and
  18   Agreement to Be Bound” that is attached hereto as Exhibit A.
  19
  20   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  21         PROTECTED MATERIAL
  22         When a Producing Party gives notice to Receiving Parties that certain
  23   inadvertently produced material is subject to a claim of privilege or other protection,
  24   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  25   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  26   may be established in an e-discovery order that provides for production without prior
  27   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  28   parties reach an agreement on the effect of disclosure of a communication or
                                                 -11-
                                  [PROPOSED] STIPULATED PROTECTIVE ORDER 2:19-CV-07315-PSG-AS
                                                                                       92279049.1
Case 2:19-cv-07315-PSG-AS Document 28 Filed 06/11/20 Page 12 of 16 Page ID #:164



   1   information covered by the attorney-client privilege or work product protection, the
   2   parties may incorporate their agreement in the stipulated protective order submitted
   3   to the court.
   4
   5   12.   MISCELLANEOUS
   6         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   7   person to seek its modification by the Court in the future.
   8         12.2 Right to Assert Other Objections. By stipulating to the entry of this
   9   Protective Order, no Party waives any right it otherwise would have to object to
  10   disclosing or producing any information or item on any ground not addressed in this
  11   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  12   ground to use in evidence of any of the material covered by this Protective Order.
  13         12.3 Filing Protected Material. A Party that seeks to file under seal any
  14   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
  15   only be filed under seal pursuant to a court order authorizing the sealing of the
  16   specific Protected Material at issue. If a Party’s request to file Protected Material
  17   under seal is denied by the court, then the Receiving Party may file the information
  18   in the public record unless otherwise instructed by the court.
  19
  20   13.   FINAL DISPOSITION
  21         After the final disposition of this Action, as defined in paragraph 4, within 60
  22   days of a written request by the Designating Party, each Receiving Party must return
  23   all Protected Material to the Producing Party or destroy such material. As used in
  24   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  25   summaries, and any other format reproducing or capturing any of the Protected
  26   Material. Whether the Protected Material is returned or destroyed, the Receiving
  27   Party must submit a written certification to the Producing Party (and, if not the same
  28   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
                                                 -12-
                                  [PROPOSED] STIPULATED PROTECTIVE ORDER 2:19-CV-07315-PSG-AS
                                                                                       92279049.1
Case 2:19-cv-07315-PSG-AS Document 28 Filed 06/11/20 Page 13 of 16 Page ID #:165



   1   (by category, where appropriate) all the Protected Material that was returned or
   2   destroyed and (2) affirms that the Receiving Party has not retained any copies,
   3   abstracts, compilations, summaries or any other format reproducing or capturing any
   4   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   5   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   6   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   7   reports, attorney work product, and consultant and expert work product, even if such
   8   materials contain Protected Material. Any such archival copies that contain or
   9   constitute Protected Material remain subject to this Protective Order as set forth in
  10   Section 4 (DURATION).
  11
  12   14.   Any violation of this order may be punished by any and all appropriate
  13         measures including, without limitation, contempt proceedings and/or
  14         monetary sanctions.
  15
  16   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  17
  18   Dated: May 28, 2020                         KING & SIEGEL LLP
  19
  20                                                   By: /s/ Julian Burns King
                                                          Julian Burns King
  21                                                      Attorneys for Plaintiff
  22                                                      ALAN ANDERSON

  23
  24
  25
  26
  27
  28
                                                -13-
                                  [PROPOSED] STIPULATED PROTECTIVE ORDER 2:19-CV-07315-PSG-AS
                                                                                      92279049.1
Case 2:19-cv-07315-PSG-AS Document 28 Filed 06/11/20 Page 14 of 16 Page ID #:166



   1   Dated: June 9, 2020                      PERKINS COIE LLP
   2
   3                                                By: /s/ Jon G. Daryanani
                                                         Jon G. Daryanani
   4                                                     Lindsay M. Holloman
   5                                                     Jill L. Ripke
                                                        Attorneys for Defendant
   6                                                    THE BOEING COMPANY
   7
   8   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   9
  10           June 11, 2020
       DATED: ________________________
  11
  12             / s / Sagar
       _____________________________________
  13   Honorable Alka Sagar
       United States Magistrate Judge
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             -14-
                               [PROPOSED] STIPULATED PROTECTIVE ORDER 2:19-CV-07315-PSG-AS
                                                                                   92279049.1
Case 2:19-cv-07315-PSG-AS Document 28 Filed 06/11/20 Page 15 of 16 Page ID #:167



   1   ALAN ANDERSON, an individual,               Case No. 2:19-CV-07315-PSG(ASx)
   2                       Plaintiff,              EXHIBIT A
   3         v.
   4   THE BOEING COMPANY, an Illinois
       Corporation, and Does 1-50, inclusive,
   5
                           Defendants.
   6
   7                                        EXHIBIT A
   8                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   9
       I,   _____________________________               [print   or   type   full   name],    of
  10
       _________________ [print or type full address], declare under penalty of perjury
  11
       that I have read in its entirety and understand the Stipulated Protective Order that was
  12
       issued by the United States District Court for the Central District of California on
  13
       [date] in the case of Alan Anderson v. The Boeing Company, Case No. 2:19-CV-
  14
       07315-PSG(ASx). I agree to comply with and to be bound by all the terms of this
  15
       Stipulated Protective Order and I understand and acknowledge that failure to so
  16
       comply could expose me to sanctions and punishment in the nature of contempt. I
  17
       solemnly promise that I will not disclose in any manner any information or item that
  18
       is subject to this Stipulated Protective Order to any person or entity except in strict
  19
       compliance with the provisions of this Order. I further agree to submit to the
  20
       jurisdiction of the United States District Court for the Central District of California
  21
       for the purpose of enforcing the terms of this Stipulated Protective Order, even if
  22
       such enforcement proceedings occur after termination of this action.
  23
       I hereby appoint __________________________ [print or type full name] of
  24
       _______________________________________ [print or type full address and
  25
       telephone number] as my California agent for service of process in connection with
  26
       this action or any proceedings related to enforcement of this Stipulated Protective
  27
       Order.
  28
                                                 -15-
                                  [PROPOSED] STIPULATED PROTECTIVE ORDER 2:19-CV-07315-PSG-AS
                                                                                        92279049.1
Case 2:19-cv-07315-PSG-AS Document 28 Filed 06/11/20 Page 16 of 16 Page ID #:168



   1
   2   Date: ______________________________________
   3   City and State where sworn and signed: _________________________________
   4   Printed name: _______________________________
   5   Signature: __________________________________
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             -16-
                               [PROPOSED] STIPULATED PROTECTIVE ORDER 2:19-CV-07315-PSG-AS
                                                                                   92279049.1
